Appeal from a summary judgment in foreclosure brought under section 162-a of the Tax Law, and from the order directing the entry thereof. The complaint pleads as a conclusion the service of a notice to redeem the lands subject to the tax lien, as required by section 162-b of the Tax Law. The notice served is not described otherwise in, and a copy is not attached to, the complaint. The answer denies “ that the written notice mentioned in the Vlth paragraph of the complaint complied with the provisions of law in that behalf prescribed.” The conclusion pleaded in the answer is sufficient to raise an issue as to the truth of the conclusion pleaded in the complaint. Section 162-b of the Tax Law and section 226-b of the Schenectady City Charter require the service of a notice to redeem before the bringing of foreclosure. The giving of the notice was a condition precedent to the maintenance of the foreclosure suit. (People ex rel. Russell v. Doty, 234 N. Y. 559.) Judgment reversed on the law and facts, with costs to appellant to abide the event, and a new trial granted. Order reversed on the law and facts, with ten dollars costs and the disbursements of the entire appeal. Leave is granted to both parties to so amend pleadings as they may be advised. Hill, P. J., MeNamee, Grapser, Bliss and Heffernan, JJ., concur.